      Case 5:19-cv-00607-FB-ESC Document 110 Filed 09/30/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


W.L., IV, AND W.L.,V,            §
                                 §
             Plaintiffs,         §                                SA-19-CV-00607-FB
                                 §
vs.                              §
                                 §
SCOTT ASH JAMES ZIRUS, CAMP      §
STEWART FOR BOYS INC.,           §
AMERICAN INSTITUTE FOR FOREIGN   §
STUDY INC.,                      §
                                 §
             Defendants.         §
                                 §
                               ORDER

       Before the Court is the above-styled cause of action. On September 23, 2020, the Court

ordered Plaintiff W.L., IV to formally notice the oral deposition of Defendant Scott Ash James

Zirus, who is incarcerated at the French M. Robertson Unit of the Texas Department of Criminal

Justice (“TDCJ”). The Court also ordered Zirus to notice the oral deposition of Plaintiff W.L.,

IV. Plaintiff W.L., IV, was instructed to contact TDCJ to make arrangements for the depositions

to be held via videoconference. The Order also ordered that Zirus take the deposition of W.L.,

V, by written questions. Plaintiff filed an amended pleading on September 28, 2020, adding

W.L., V, as an additional Plaintiff, as he has obtained the age of majority and can now sue on his

own behalf.

       The Court received correspondence on September 28, 2020 from Plaintiffs’ counsel that

TDCJ represented that it is only allowing hearings and depositions to occur via teleconference.

To assist the Court in providing TDCJ with the necessary information to permit the ordered

depositions by videoconference, the parties should confer on the dates and times of the intended

depositions and file an advisory with the Court communicating this information. The Court will


                                                1
       Case 5:19-cv-00607-FB-ESC Document 110 Filed 09/30/20 Page 2 of 2




then issue an order that will be served on the Robertson Unit that directs the Unit to make Zirus

available for the depositions. Alternatively, the parties may agree to conducting the depositions

of Plaintiff W.L., IV, and Zirus by written questions, as with the deposition of Plaintiff W.L, V.

       IT IS THEREFORE ORDERED that Plaintiffs and Zirus confer on the date and time

for the oral depositions of Plaintiff W.L., IV, and Defendant Zirus and file an advisory with the

Court within 14 days of this Order advising the Court of the parties’ agreement as to the

scheduling of the oral depositions or, alternatively, that they would prefer to proceed with all

depositions by written questions.

       SIGNED this 30th day of September, 2020.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                 2
